CONCURRING OPINION.
Barber, Judge:
I concur in the foregoing opinion, but think it should be noticed that it results in limiting the views expressed in Beuttell & Sons v. United States (8 Ct. Cust. Appls. 409 at 420; T. D. 37666), wherein, in language of which I was the author, it was said without qualification that Axminster rugs in the statute were “regarded as properly classifiable with the most valuable rugs, such as Oriental, Aubusson, and Berlin.”
The logic of the instant case is to modify the quoted statement in effect by saying that certain Axminster rugs were so regarded.